Appeal from an award, noticed January 29, 1937. The deceased was a waiter in a hotel and had become guilty of an indiscretion in his work. For this he was informed by his superior that he was suspended unless such suspension was reversed by the action of the manager. The manager refused to interfere. The deceased was in an excited condition, and threatened to “ check out ” at once. His superior attempted to dissuade him and to take his “ Vacation.” The decedent gave the key of his desk to a fellow employee, and stated that he was not going on a vacation. One and one-half hours later his body was found on an extension roof of the hotel, partly clothed. The balance of his clothes and his personal effects were found in a room of the hotel several stories above the level where his body lay, with the window of that room open. The accident was not witnessed, and no proof was offered to show the maimer in which deceased came to his death. The appellants contended that the accident was a result of suicide, and that the death of the deceased did not arise out of and in the course of his employment. The evidence created a question of fact which has been passed upon by the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.